      Case 1:18-cv-10364-LGS-SDA Document 443 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                          6/17/2020
SOUTHERN DISTRICT OF NEW YORK
                                                            1:18-cv-10364-LGS-SDA
 Allianz Global Investors GmbH et al.,
                                                            ORDER SCHEDULING
                               Plaintiffs,                  TELEPHONIC STATUS CONFERENCE

                   -against-

 Bank of America Corporation et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial purposes, see ECF No. 441. The parties shall appear for a status conference by

telephone on June 24, 2020 at 4:00 p.m. EST. At the scheduled time, the parties shall each

separately call (888) 278-0296 or (214) 765-0479 and enter access code 6489745.

       No later than 5:00 p.m. on June 23, 2020, the parties shall submit a joint letter not to

exceed 5 pages regarding the status of this action.

SO ORDERED.

DATED:         New York, New York
               June 17, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
